Citation Nr: 1638758	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-48 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel







INTRODUCTION

The Veteran had active service from June 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

When this case was most recently before the Board in September 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In July 2015, the Veteran requested a hearing.  In August 2015, the Veteran withdrew her request for a hearing.  

In a January 2016 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus, among other disorders.  In March 2016, the Veteran filed a notice of disagreement (NOD) with the January 2016 rating decision specifically disagreeing with the denial of service connection for bilateral hearing loss and tinnitus.  Generally, if no statement of the case has yet been issued in response to the Veteran's notice of disagreement, the issues must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  However, the record reflects that the RO acknowledged the receipt of the NOD in a July 2016 letter and explained the Post-Decision Review Process.  The RO advised the Veteran that the case would be reviewed by a decision review officer, and if the benefit could not be granted, she would receive a statement of the case explaining the reasons for the continued denial.  Under these circumstances, the Board finds that remanding for issuance of a statement of the case is not necessary.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In response to the Board's September 2015 remand, the RO obtained an opinion regarding the Veteran's psychiatric disability.  The November 2015 psychologist opined that it was less likely than not that the Veteran's psychiatric disability was incurred in or caused by the claimed in-service injury, event or illness.  The November 2015 psychologist noted that the Veteran's issues seemed to be more related to a personality disorder than to any potential trauma she may have suffered while in service.  The psychologist noted that the Veteran's stories about events that happened in service were quite divergent so it was unclear what actually happened to the Veteran.  The Veteran told the October 2012 examiner that another female performed oral sex on her while the Veteran was drunk; however, she told a different provider that the woman had touched her shoulders and made suggestive comments to her.  The psychologist explained that the Veteran has had financial problems and wanted VA to pay her without there being any evidence in the file that VA should be held accountable for these incidents.  

The Board finds this opinion to be inadequate for several reasons.  First, the November 2015 examiner appears to focus on recent events involving the Veteran's financial problems.  For instance, she notes that the Veteran had financial problems around 2014; however, the Veteran applied for service connection for a psychiatric disorder in April 2007 and described an incident in service that scared her.  In addition, the November 2015 psychologist appears to dismiss all of the Veteran's statements regarding the events in service while at the same time concurring with the October 2012 examiner's findings.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  The October 2012 examiner specifically noted that the Veteran had residual effects from the incident in service.  Therefore, the Board specifically asked for an opinion as to whether it was at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disability is, in part, related to the Veteran's military service.  The November 2015 psychologist did not provide this opinion.  Therefore, an opinion is needed as to whether the Veteran's psychiatric disorder is, in part, related to the events in service even if the Veteran's stories vary as to what exactly occurred.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records since November 2015 and associate them with the claims file.

2.  After item #1 has been completed, return the claims file to the examiner who provided the November 2015 opinion, if available, for an addendum opinion addressing the Veteran's claimed psychiatric disability.  The examiner should be requested to review the file.  

Upon completion of that review, the psychologist should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently psychiatric disability is, in part, related to the Veteran's military service.

The psychologist is specifically asked to address the June 2013 addendum opinion provided by a VA psychiatrist, S.L., which noted that there were residual effects from the incident in service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner is not available or the medical provider feels that another examination is necessary in order to provide the requested opinion.  

3.  Upon completion of the above development, review the examination report to ensure that it addressed the question presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


